Peck, J.
delivered the opinion of the court.
The probate, it is contended, is historical, being a recital by the clerk of his recollection of wrhat was done, rather than a copy of what his minutes would show. But we hold that the endorsment contains within itself evidence of the fact, that the deed was proved in open court by the attesting witnesses; the endorsment being on the back of the deed and bearing reference to the matter it contained, is sufficiently certain. It would be better in all cases for the clerk to endorse a copy of his minutes, that there might appear no discrepency between he endorsement and the record, though we are well aware that the practice of many clerks has been to give the probate in tne form here adopted.
Judgment affirmed.